Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11144863. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are merely a broader version of the patented  claims.
For instance, see the comparison below:
Current application 
 US Patent 11144863
2. A method for facilitating authentication of manufactured items allocated to containers for shipping, each of the containers for shipping being assigned a container identifier from among a plurality of container identifiers, and each container identifier being a first code, the method comprising: 
generating, by at least one processor, a plurality of unit identifiers, each of the plurality of unit identifiers being a second code that (i) corresponds to a respective manufactured item among a plurality of manufactured items produced on a respective production line during a respective time period, and (ii) is an encrypted version of first production details associated with the respective manufactured item, the first production details including a production information code and a counter value, the counter value indicative of a production run of the respective production line, wherein the second code corresponding to the respective manufactured item is generated by combining the production information code and the counter value to obtain an item identifier for the respective manufactured item, combining the item identifier with a noise code to obtain a resulting code, the noise code being based on a dynamic secret code and a static code matrix, and obfuscating the resulting code to obtain the second code corresponding to the respective manufactured item; marking each of the plurality of manufactured items with a corresponding one of the plurality of unit identifiers; storing shipping information in a memory device, the shipping information being linked with a production range of manufactured items stored in a container, and the shipping information including (i) the first code for the container, (ii) first production details common to manufactured items within the production range of manufactured items, and (iii) unique production details from among the first production details associated with first and second manufactured items within the production range of manufactured items, wherein the shipping information is linked with the production range of manufactured items using only the unique production details from among the first production details associated with the first and second manufactured items, the production range of manufactured items includes manufactured items having non-sequential first production details, and a memory requirement for storing the shipping information is smaller than a memory requirement based on storing the first code for the container and the second code for each manufactured item stored in the container.  
3. The method of claim 2, further comprising: receiving, over a communication network, second production details for a third manufactured item stored in a remote container, the second production details for the third manufactured item extracted from a unit identifier of the third manufactured item; and authenticating the third manufactured item by comparing the second production details for the third manufactured item against the shipping information to determine whether unique production details among the second production details of the third manufactured item are within the production range of manufactured items.  
4. The method of claim 3, further comprising: receiving, over the communication network, data related to the unit identifier of the third manufactured item; and storing current location information contained in the received data in association with a specified container identifier in response to authentication of the third manufactured item.  
5. The method of claim 4, further comprising: comparing previous location information for the third manufactured item with the current location information to identify a shipping route of the third manufactured item.  
6. The method of claim 2, further comprising: adjusting, at the respective production line via the at least one processor, a current time period during which the plurality of manufactured items are produced on the respective production line, wherein the current time period is adjusted based on a rate at which the plurality of manufactured items are produced.  
7. The method of claim 2, wherein the first production details common to the manufactured items within the production range include at least one of a production location, a production date, a production time, or any combination thereof.  
8. The method of claim 7, wherein the production location includes at least one of a production center, a production line, a code generator identifier, or any combination thereof.  
9. The method of claim 7, wherein the first production details common to the manufactured items within the production range include a code generator identifier.  
10. The method of claim 2, wherein the production range identifies manufactured items produced on the respective production line during a specified period.  
11. The method of claim 2, further comprising: packing the manufactured items in the container such that the manufactured items having consecutive unit identifiers are not stored consecutively.  
12. The method of claim 11, further comprising: mixing the manufactured items prior to being packed in the container.  
13. The method of claim 11, further comprising: removing, prior to the packing, at least one manufactured item from among the manufactured items within the production range of manufactured items.  
14. The method of claim 2, further comprising: generating, by the at least one processor, the plurality of container identifiers.  
15. A system for facilitating authentication of manufactured items allocated to containers for shipping, each of the containers for shipping being assigned a container identifier from among a plurality of container identifiers, and each container identifier being a first code, the system comprising: one or more production lines configured to produce manufactured items and prepare the manufactured items for shipment in at least one of the containers; at least one processor connected to a memory device, the at least one processor configured to generate a plurality of unit identifiers, each of the plurality of unit identifiers being a second code that (i) corresponds to a respective manufactured item among a plurality of manufactured items produced on a respective production line during a respective time period, and (ii) is an encrypted version of first production details associated with the respective manufactured item, the first production details including a production information code and a counter value, the counter value indicative of a production run of the respective production line, wherein the second code corresponding to the respective manufactured item is generated by combining the production information code and the counter value to obtain an item identifier for the respective manufactured item, combining the item identifier with a noise code to obtain a resulting code, the noise code being based on a dynamic secret code and a static code matrix, and obfuscating the resulting code to obtain the second code corresponding to the respective manufactured item, store shipping information in the memory device, the shipping information being linked with a production range of manufactured items stored in a container, and the shipping information including (i) the first code for the container, (ii) first production details common to manufactured items within the production range of manufactured items, and (iii) unique production details from among the first production details associated with first and second manufactured items within the production range of manufactured items, wherein the shipping information is linked with the production range of manufactured items using only the unique production details from among the first production details associated with the first and second manufactured items, the production range of manufactured items includes manufactured items having non-sequential first production details; at least one marking device configured to mark each manufactured item with a corresponding one of the plurality of unit identifiers; wherein a memory requirement for storing the shipping information is smaller than a memory requirement based on storing the first code of the container and the second code for each manufactured item stored in the container.  
16. The system of claim 15, wherein the at least one processor is configured to adjust, at the respective production line, a current time period during which the plurality of manufactured items are produced on the respective production line, and the current time period is adjusted based on a rate at which the plurality of manufactured items are produced.  
17. The system of claim 15, wherein the at least one processor is configured to receive second production details for a third manufactured item stored in a remote container, the second production details for the third manufactured item extracted from a unit identifier of the third manufactured item, and authenticate the third manufactured item by comparing the second production details for the third manufactured item against the shipping information to determine whether unique production details among the second production details of the third manufactured item are within the production range of manufactured items.  
18. The system according to claim 17, wherein the at least one processor is configured to receive data related to the unit identifier of the third manufactured item; and store current location information contained in the received data in association with a specified container identifier in response to authentication of the third manufactured item.  
19. The system according to claim 18, wherein the at least one processor is configured to compare previous location information for the third manufactured item with the current location information to identify a shipping route of the third manufactured item.  
20. The system according to claim 15, wherein the first production details common to the manufactured items within the production range include at least one of a production location, a production date, a production time, or any combination thereof.  
21. The system according to claim 20, wherein the production location includes at least one of a production center, a production line, a code generator identifier, or any combination thereof.  
22. The system of claim 15, wherein the at least one processor is configured to generate the plurality of container identifiers.  
23. The system of claim 15, wherein the manufactured items are packed in the container such that the manufactured items having consecutive unit identifiers are not stored consecutively.  
24. A system for facilitating authentication of manufactured items allocated to at least one of a plurality of containers for shipping, each of the plurality of containers for shipping being assigned a container identifier from among a plurality of container identifiers, and each container identifier being a first code, the system comprising: at least one processor connected to a memory device, the at least one processor configured to generate a plurality of unit identifiers, each of the plurality of unit identifiers being a second code that (i) corresponds to a respective manufactured item among a plurality of manufactured items produced on a respective production line during a respective time period, and (ii) is an encrypted version of first production details associated with the respective manufactured item, the first production details including a production information code and a counter value, the counter value indicative of a production run of the respective production line, wherein the second code corresponding to the respective manufactured item is generated by combining the production information code and the counter value to obtain an item identifier for the respective manufactured item, combining the item identifier with a noise code to obtain a resulting code, the noise code being based on a dynamic secret code and a static code matrix, and obfuscating the resulting code to obtain the second code corresponding to the respective manufactured item, store shipping information in the memory device, the shipping information being linked with a production range of manufactured items stored in a container, and the shipping information including (i) the first code for the container, (ii) first production details common to manufactured items within the production range of manufactured items, and (iii) unique production details from among the first production details associated with first and second manufactured items within the production range of manufactured items, wherein the shipping information is linked with the production range of manufactured items using only the unique production details from among the first production details associated with the first and second manufactured items, the production range of manufactured items includes manufactured items having non-sequential first production details; at least one marking device configured to mark each manufactured item with a corresponding one of the plurality of unit identifiers; wherein a memory requirement for storing the shipping information is smaller than a memory requirement based on storing the first code of the container and the second code for each manufactured item stored in the container.  
25. The system of claim 24, wherein the manufactured items are packed in the container such that the manufactured items having consecutive unit identifiers are not stored consecutively.

1. A method for authenticating manufactured items allocated to containers for shipping, the method executed by at least one processor connected to a memory device and a communication network for communicating information related to the manufactured items, the memory device configured according to a memory requirement for storing first shipping information, the method comprising: generating, at the at least one processor, a plurality of container identifiers, each container identifier being a first code; 
generating, at the at least one processor, a plurality of unit identifiers, each unit identifier being a second code that (i) corresponds to a respective manufactured item among one of a plurality of manufactured items produced on a respective production line during a respective time period, and (ii) is an encrypted version of first production details associated with the respective manufactured item, the first production details including a production information code and a counter value indicative of a production run of the respective production line, wherein the second code for the respective manufactured item is generated by combining the production information code and the counter value to obtain an item identifier for the respective manufactured item, combining the item identifier with a noise code to obtain a resulting code, the noise code being generated based on a dynamic secret code and a static code matrix, and obfuscating the resulting code to obtain the second code for the respective manufactured item; adjusting, at the respective production line via the at least one processor, a current time period during which the plurality of manufactured items are produced on the respective production line, wherein the current time period is adjusted based on a rate at which the plurality of manufactured items are produced; calculating, at the at least one processor, a memory requirement for storing second shipping information in the memory device, the second shipping information being linked with at least one production range of manufactured items stored in a container and including (i) the first code for the container, (ii) first production details common to manufactured items of a respective production range among the at least one production range, and (iii) unique production details among the first production details of first and second manufactured items of the respective production range, wherein the second shipping information is linked with the respective production range using only the unique production details of the first and second manufactured items, and the respective production range includes manufactured items having non-sequential first production details; storing the second shipping information in the memory device; receiving, over the communication network, second production details for a third manufactured item stored in a remote container, the second production details for the third manufactured item extracted from a unit identifier of the third manufactured item; and authenticating, at the at least one processor, the third manufactured item by comparing the second production details for the third manufactured item against the second shipping information stored in the memory device to determine whether unique production details among the second production details of the third manufactured item are within the respective production range, wherein the memory requirement of the first shipping information is determined for storing the first code of one of the containers and the second code of each manufactured item stored in the one of the containers, and wherein the memory requirement for storing the second shipping information is smaller than the memory requirement for storing the first shipping information.
2. The method according to claim 1, further comprising: receiving, over the communication network, data related to the unit identifier of the third manufactured item; and storing current location information contained in the received data in association with a specified container identifier in response to authentication of the third manufactured item.
3. The method according to claim 1, wherein the first production details common to the manufactured items of the respective production range include at least one of a production location, a production date, a production time, or any combination thereof.
4. The method according to claim 3, wherein the first production details common to the manufactured items of the respective production range include a code generator identifier.
5. The method according to claim 2, further comprising: comparing a previous location of the third manufactured item stored in the memory device with the current location information to identify a shipping route of the third manufactured item.
6. The method according to claim 1, wherein the respective production range identifies manufactured items produced during a specified period on the respective production line.
7. A system for authenticating manufactured items allocated to containers for shipping, the system comprising: one or more production lines configured to produce manufactured items and prepare the manufactured items for shipment in at least one of a plurality of containers; at least one processor connected to a memory device and a communication network for communicating information related to the manufactured items, the memory device configured according to a memory requirement for storing first shipping information, and the at least one processor configured to generate a plurality of container identifiers, each container identifier being a first code, generate a plurality of unit identifiers, each unit identifier being a second code that (i) corresponds to a respective manufactured item among a plurality of manufactured items produced on a respective production line during a respective time period, and (ii) is an encrypted version of first production details associated with the respective manufactured item, the first production details including a production information code and a counter value indicative of a production run of the respective production line, wherein the second code for the respective manufactured item is generated by combining the production information code and the counter value to obtain an item identifier for the respective manufactured item, combining the item identifier with a noise code to obtain a resulting code, the noise code being generated based on a dynamic secret code and a static code matrix, and obfuscating the resulting code to obtain the second code for the respective manufactured item, adjust, at the respective production line, a current time period during which the plurality of manufactured items are produced on the respective production line, wherein the current time period is adjusted based on a rate at which the plurality of manufactured items are produced, calculate a memory requirement for storing second shipping information in the memory device, the second shipping information being linked with one or more production ranges of manufactured items stored in a container and including (i) the first code for the container, (ii) first production details common to manufactured items of a respective production range among the one or more production ranges, and (iii) unique production details among the first production details of first and second manufactured items of the respective production range, wherein the second shipping information is linked with the respective production range using only the unique production details, and the respective production range includes manufactured items having non-sequential first production details, store the second shipping information in the memory device, receive second production details for a third manufactured item stored in a remote container, the second production details for the third manufactured item extracted from a unit identifier of the third manufactured item, and authenticate the third manufactured item by comparing the second set of production details for the third manufactured item against the second shipping information stored in the memory device to determine whether unique production details among the second production details of the third manufactured item are within the respective production range, wherein the memory requirement for storing the first shipping information is determined for storing the first code of one of the containers and the second code of each manufactured item stored in the at least one of the plurality of containers, and wherein the memory requirement for storing the second shipping information is smaller than the memory requirement for storing the first shipping information.
8. The system according to claim 7, further comprising: at least one marking device configured to mark each container with one of the plurality of container identifiers and mark each manufactured item with one of the plurality of unit identifiers.
9. The system according to claim 7, wherein the first production details common to the manufactured items of the respective production range include at least one of a production location, a production date, a production time, or any combination thereof.
10. The system according to claim 7, wherein the at least one processor is configured to receive data related to the unit identifier of the third manufactured item; and store current location information contained in the received data in association with a specified container identifier in response to authentication of the third manufactured item.
11. The system according to claim 10, wherein the at least one processor is configured to compare a previous location of the third manufactured item stored in the memory device with the current location information to identify a shipping route of the third manufactured item.



Claims 2-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11120387. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are merely a broader version of the patented claims and the claims in both the application and patent are directed to the same inventive idea but differ only in terminologies.
For instance, see the comparison below:
Current application 
 US Patent 11120387
2. A method for facilitating authentication of manufactured items allocated to containers for shipping, each of the containers for shipping being assigned a container identifier from among a plurality of container identifiers, and each container identifier being a first code, the method comprising: 
generating, by at least one processor, a plurality of unit identifiers, each of the plurality of unit identifiers being a second code that (i) corresponds to a respective manufactured item among a plurality of manufactured items produced on a respective production line during a respective time period, and (ii) is an encrypted version of first production details associated with the respective manufactured item, the first production details including a production information code and a counter value, the counter value indicative of a production run of the respective production line, wherein the second code corresponding to the respective manufactured item is generated by combining the production information code and the counter value to obtain an item identifier for the respective manufactured item, combining the item identifier with a noise code to obtain a resulting code, the noise code being based on a dynamic secret code and a static code matrix, and obfuscating the resulting code to obtain the second code corresponding to the respective manufactured item; marking each of the plurality of manufactured items with a corresponding one of the plurality of unit identifiers; storing shipping information in a memory device, the shipping information being linked with a production range of manufactured items stored in a container, and the shipping information including (i) the first code for the container, (ii) first production details common to manufactured items within the production range of manufactured items, and (iii) unique production details from among the first production details associated with first and second manufactured items within the production range of manufactured items, wherein the shipping information is linked with the production range of manufactured items using only the unique production details from among the first production details associated with the first and second manufactured items, the production range of manufactured items includes manufactured items having non-sequential first production details, and a memory requirement for storing the shipping information is smaller than a memory requirement based on storing the first code for the container and the second code for each manufactured item stored in the container.  
3. The method of claim 2, further comprising: receiving, over a communication network, second production details for a third manufactured item stored in a remote container, the second production details for the third manufactured item extracted from a unit identifier of the third manufactured item; and authenticating the third manufactured item by comparing the second production details for the third manufactured item against the shipping information to determine whether unique production details among the second production details of the third manufactured item are within the production range of manufactured items.  
4. The method of claim 3, further comprising: receiving, over the communication network, data related to the unit identifier of the third manufactured item; and storing current location information contained in the received data in association with a specified container identifier in response to authentication of the third manufactured item.  
5. The method of claim 4, further comprising: comparing previous location information for the third manufactured item with the current location information to identify a shipping route of the third manufactured item.  
6. The method of claim 2, further comprising: adjusting, at the respective production line via the at least one processor, a current time period during which the plurality of manufactured items are produced on the respective production line, wherein the current time period is adjusted based on a rate at which the plurality of manufactured items are produced.  
7. The method of claim 2, wherein the first production details common to the manufactured items within the production range include at least one of a production location, a production date, a production time, or any combination thereof.  
8. The method of claim 7, wherein the production location includes at least one of a production center, a production line, a code generator identifier, or any combination thereof.  
9. The method of claim 7, wherein the first production details common to the manufactured items within the production range include a code generator identifier.  
10. The method of claim 2, wherein the production range identifies manufactured items produced on the respective production line during a specified period.  
11. The method of claim 2, further comprising: packing the manufactured items in the container such that the manufactured items having consecutive unit identifiers are not stored consecutively.  
12. The method of claim 11, further comprising: mixing the manufactured items prior to being packed in the container.  
13. The method of claim 11, further comprising: removing, prior to the packing, at least one manufactured item from among the manufactured items within the production range of manufactured items.  
14. The method of claim 2, further comprising: generating, by the at least one processor, the plurality of container identifiers.  
15. A system for facilitating authentication of manufactured items allocated to containers for shipping, each of the containers for shipping being assigned a container identifier from among a plurality of container identifiers, and each container identifier being a first code, the system comprising: one or more production lines configured to produce manufactured items and prepare the manufactured items for shipment in at least one of the containers; at least one processor connected to a memory device, the at least one processor configured to generate a plurality of unit identifiers, each of the plurality of unit identifiers being a second code that (i) corresponds to a respective manufactured item among a plurality of manufactured items produced on a respective production line during a respective time period, and (ii) is an encrypted version of first production details associated with the respective manufactured item, the first production details including a production information code and a counter value, the counter value indicative of a production run of the respective production line, wherein the second code corresponding to the respective manufactured item is generated by combining the production information code and the counter value to obtain an item identifier for the respective manufactured item, combining the item identifier with a noise code to obtain a resulting code, the noise code being based on a dynamic secret code and a static code matrix, and obfuscating the resulting code to obtain the second code corresponding to the respective manufactured item, store shipping information in the memory device, the shipping information being linked with a production range of manufactured items stored in a container, and the shipping information including (i) the first code for the container, (ii) first production details common to manufactured items within the production range of manufactured items, and (iii) unique production details from among the first production details associated with first and second manufactured items within the production range of manufactured items, wherein the shipping information is linked with the production range of manufactured items using only the unique production details from among the first production details associated with the first and second manufactured items, the production range of manufactured items includes manufactured items having non-sequential first production details; at least one marking device configured to mark each manufactured item with a corresponding one of the plurality of unit identifiers; wherein a memory requirement for storing the shipping information is smaller than a memory requirement based on storing the first code of the container and the second code for each manufactured item stored in the container.  
16. The system of claim 15, wherein the at least one processor is configured to adjust, at the respective production line, a current time period during which the plurality of manufactured items are produced on the respective production line, and the current time period is adjusted based on a rate at which the plurality of manufactured items are produced.  
17. The system of claim 15, wherein the at least one processor is configured to receive second production details for a third manufactured item stored in a remote container, the second production details for the third manufactured item extracted from a unit identifier of the third manufactured item, and authenticate the third manufactured item by comparing the second production details for the third manufactured item against the shipping information to determine whether unique production details among the second production details of the third manufactured item are within the production range of manufactured items.  
18. The system according to claim 17, wherein the at least one processor is configured to receive data related to the unit identifier of the third manufactured item; and store current location information contained in the received data in association with a specified container identifier in response to authentication of the third manufactured item.  
19. The system according to claim 18, wherein the at least one processor is configured to compare previous location information for the third manufactured item with the current location information to identify a shipping route of the third manufactured item.  
20. The system according to claim 15, wherein the first production details common to the manufactured items within the production range include at least one of a production location, a production date, a production time, or any combination thereof.  
21. The system according to claim 20, wherein the production location includes at least one of a production center, a production line, a code generator identifier, or any combination thereof.  
22. The system of claim 15, wherein the at least one processor is configured to generate the plurality of container identifiers.  
23. The system of claim 15, wherein the manufactured items are packed in the container such that the manufactured items having consecutive unit identifiers are not stored consecutively.  
24. A system for facilitating authentication of manufactured items allocated to at least one of a plurality of containers for shipping, each of the plurality of containers for shipping being assigned a container identifier from among a plurality of container identifiers, and each container identifier being a first code, the system comprising: at least one processor connected to a memory device, the at least one processor configured to generate a plurality of unit identifiers, each of the plurality of unit identifiers being a second code that (i) corresponds to a respective manufactured item among a plurality of manufactured items produced on a respective production line during a respective time period, and (ii) is an encrypted version of first production details associated with the respective manufactured item, the first production details including a production information code and a counter value, the counter value indicative of a production run of the respective production line, wherein the second code corresponding to the respective manufactured item is generated by combining the production information code and the counter value to obtain an item identifier for the respective manufactured item, combining the item identifier with a noise code to obtain a resulting code, the noise code being based on a dynamic secret code and a static code matrix, and obfuscating the resulting code to obtain the second code corresponding to the respective manufactured item, store shipping information in the memory device, the shipping information being linked with a production range of manufactured items stored in a container, and the shipping information including (i) the first code for the container, (ii) first production details common to manufactured items within the production range of manufactured items, and (iii) unique production details from among the first production details associated with first and second manufactured items within the production range of manufactured items, wherein the shipping information is linked with the production range of manufactured items using only the unique production details from among the first production details associated with the first and second manufactured items, the production range of manufactured items includes manufactured items having non-sequential first production details; at least one marking device configured to mark each manufactured item with a corresponding one of the plurality of unit identifiers; wherein a memory requirement for storing the shipping information is smaller than a memory requirement based on storing the first code of the container and the second code for each manufactured item stored in the container.  
25. The system of claim 24, wherein the manufactured items are packed in the container such that the manufactured items having consecutive unit identifiers are not stored consecutively.

1. A method for authenticating manufactured items stored in a shipping container, wherein an amount of identifying information for the manufactured items produced on a production line and stored in the shipping container establishes a first storage requirement for a database, and the identifying information for each respective manufactured item includes a unique item identification code for the respective manufactured item and an instance of a shipping container identification code for the shipping container, the method comprising: generating, at a processing device, the unique item identification code for each respective manufactured item, the unique item identification code being an encrypted version of first production details for the respective manufactured item, and the first production details including a product information code and a counter value indicative of a production run of the production line that produced the respective manufactured item, wherein the unique item identification code for the respective manufactured item is generated by combining the product information code and the counter value to obtain an item identifier for the respective manufactured item, combining the item identifier with a noise code to obtain a resulting code, the noise code being generated based on a dynamic secret code and a static code matrix, and obfuscating the resulting code to obtain the unique item identification code for the respective manufactured item; marking, via a marking device, each of the manufactured items produced on the production line with a corresponding one of the unique item identification codes; storing, in a database, the shipping container identification code in association with each of two or more ranges of first production details for the manufactured items produced on the production line, wherein each of the two or more ranges of first production details are defined by the first production details of a first manufactured item and a last manufactured item from among each of the two or more ranges of first production details for the manufactured items, the two or more ranges of first production details are non-sequential ranges of first production details, the shipping container identification code is linked with the two or more ranges of first production details using only the first production details of a first manufactured item and a last manufactured item from among each of the two or more ranges of first production details for the manufactured items, and an amount of data associated with the shipping container identification code and the two or more ranges of first production details establish a second storage requirement for the database, the second storage requirement being smaller than the first storage requirement; performing, in the processing device, a decryption operation on a received unique item identification code of a remote manufactured item using a stored encryption key to obtain first production details for the remote manufactured item determining, in the processing device, whether the first production details for the remote manufactured item fall within one of the two or more ranges of first production details; and identifying, in the processing device, the remote manufactured item as a counterfeit item in response to determining that the first production details for the remote manufactured item do not fall within one of the two or more ranges of first production details.
2. The method of claim 1, wherein the counter value for each respective manufactured item produced at the same time during the same production run is different.
3. The method according to claim 1, wherein the product information code includes at least one of production location, production date or production time.
4. The method according to claim 1, the method further comprising: reading the unique item identification code on a marked manufactured item among the manufactured items produced on the production line.
5. The method according to claim 4, further comprising: storing a location of the marked manufactured item determined from the reading of the unique item identification code on the marked manufactured item.
6. The method according to claim 1, the method further comprising: reading the unique item identification code on a marked manufactured item among the manufactured items produced on the production line as the marked manufactured item leaves the production line.
7. The method according to claim 1, the method further comprising: identifying a range among the two or more ranges of first production details including the first production details for the remote manufactured item; identifying the shipping container from the range among the two or more ranges of first production details; and locating the shipping container.
8. The method according to claim 1, wherein the manufactured items are cartons for tobacco products.
9. The method according to claim 1, wherein the manufactured items are cartons arranged to hold smoking articles.
10. The method according to claim 1, wherein the two or more ranges of first production details are allocated a specified number of bytes of memory; and the specified number of bytes of memory is less than a specified number of bytes in a memory storing the unique item identification code for each of the manufactured items in association with a separate instance of the shipping container identification code for the shipping container.
11. The method according to claim 10, wherein each range of first production details uses no more than 16 bytes of storage space.
12. A system for authenticating manufactured items stored in a shipping container, the system comprising: a database having a first storage requirement based on an amount of data associated with identifying information for the manufactured items, the identifying information for each respective manufactured item including a unique item identification code for the respective manufactured item, and an instance of a shipping container identification code for the shipping container; a first processing device configured to generate the unique item identification code for each respective manufactured item, the unique item identification code being an encrypted version of first production details for the respective manufactured item, and the first production details including a production information code and a counter value indicative of a production run of a production line that produced the respective manufactured item, wherein the unique item identification code for the respective manufactured item is generated by combining the product information code and the counter value to obtain an item identifier for the respective manufactured item, combining the item identifier with a noise code to obtain a resulting code, the noise code being generated based on a dynamic secret code and a static code matrix, and obfuscating the resulting code to obtain the unique item identification code for the respective manufactured item, store, in the database, the shipping container identification code in association with each of two or more ranges of first production details for the manufactured items produced on the production line,, wherein each of the two or more ranges of first production details are defined by the first production details of a first manufactured item and a last manufactured item from among each of the two or more ranges of first production details for the manufactured items, the two or more ranges of first production details are non-sequential ranges of first production details, the shipping container identification code is linked with the two or more ranges of first production details using only the first production details of a first manufactured item and a last manufactured item from among each of the two or more ranges of first production details for the manufactured items, and an amount of data associated with the shipping container identification code and the two or more ranges of first production details establish a second storage requirement for the database, the second storage requirement being smaller than the first storage requirement; and a second processing device configured to perform a decryption operation on a received unique item identification code of a remote manufactured item using a stored encryption key to obtain first production details for the remote manufactured item, determine whether the first production details for the remote manufactured item fall within one of the two or more ranges of first production details, and identify the remote manufactured item as a counterfeit item in response to determining that the first production details for the remote manufactured item do not fall within one of the two or more ranges of first production details.
13. The system according to claim 12, wherein the manufactured items are cartons for tobacco products.
14. The system according to claim 12, wherein the manufactured items are cartons arranged to hold smoking articles.
15. The system according to claim 12, wherein the two or more ranges of first production details are allocated a specified number of bytes of memory; and the specified number of bytes of memory is less than a specified number of bytes in a memory storing the unique item identification code for each of the manufactured items in association with a separate instance of the shipping container identification code for the shipping container.
16. The system according to claim 15, wherein each range of first production details uses no more than 16 bytes of storage space.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887